Citation Nr: 1751814	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  09-45 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether a timely notice of disagreement was received with regard to an initial disability rating (or evaluation) in excess of 30 percent for major depressive disorder.

2.  Whether a timely notice of disagreement was received with regard to an initial disability rating (or evaluation) in excess of 20 percent for chronic cervical strain and degenerative arthritis.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for bilateral diabetic retinopathy. 

4.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for right lower extremity diabetic peripheral neuropathy.

5.  Entitlement to an initial disability rating (or evaluation) in excess of 20 percent for left lower extremity diabetic peripheral neuropathy.

6.  Entitlement to an initial compensable disability rating (or evaluation) for erectile dysfunction. 

7.  Entitlement to an effective date prior to December 5, 2006 for service connection for diabetes mellitus type 1.

8.  Entitlement to an effective date prior to December 5, 2006 for service connection for right upper extremity diabetic peripheral neuropathy.

9.  Entitlement to an effective date prior to December 5, 2006 for service connection for left upper extremity diabetic peripheral neuropathy.

10.  Entitlement to an effective date prior to December 5, 2006 for service connection for right lower extremity diabetic peripheral neuropathy.

11.  Entitlement to an effective date prior to December 5, 2006 for service connection for left lower extremity diabetic peripheral neuropathy.

12.  Entitlement to an effective date prior to December 5, 2006 for service connection for bilateral diabetic retinopathy.

13.  Entitlement to an effective date prior to December 5, 2006 for service connection for erectile dysfunction.

14.  Entitlement to an effective date prior to December 5, 2006 for special monthly compensation (SMC) based on loss of use of a creative organ.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from December 5, 2006 to March 18, 2008.

16.  Entitlement to a TDIU based on a single service-connected disability for the period from March 18, 2008.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1971 to March 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from July 2007, August 2008, July 2014, May 2016, and November 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  A claim to reopen service connection for diabetes mellitus and a neck disorder was received in December 2006.  An application for TDIU (on a VA Form 21-8940) and a claim for service connection for depression were received in October 2007.  

The July 2007 and August 2008 rating decisions, in pertinent part, declined to reopen service connection for diabetes mellitus and denied a TDIU.  

The January 2012 rating decision, in pertinent part, granted service connection for chronic cervical strain and degenerative arthritis and assigned a 20 percent initial disability rating effective December 5, 2006 (the date the claim to reopen service connection for a neck disorder was received by VA).  In July 2014, the Board, in pertinent part, granted service connection for major depressive disorder, which was implemented by a July 2014 rating decision.  In September 2016, the Veteran filed a "notice of disagreement" with the disability ratings assigned for the cervical spine and acquired psychiatric disorders, which the RO found to be untimely.

In July 2014, the Board, in pertinent part, reopened service connection for diabetes mellitus and remanded the issues of service connection for diabetes mellitus and a TDIU for additional development.  In May 2016, the Board granted service connection for diabetes mellitus type 1 and remanded the issue of a TDIU for additional development.   

The May 2016 rating decision, implementing the May 2016 Board decision, assigned a 20 percent initial disability rating of 20 percent for the diabetes, as 30 percent initial rating for the right upper extremity diabetic peripheral neuropathy, a 20 percent initial rating for the left upper extremity diabetic neuropathy, a 20 percent initial rating for the right lower extremity diabetic peripheral neuropathy, a 20 percent initial rating for the left lower extremity diabetic peripheral neuropathy, a 0 percent initial rating for bilateral diabetic retinopathy, a 0 percent initial rating for erectile dysfunction, and SMC based on loss of use of a creative organ.  An effective date of December 5, 2006 for the grant of service connection for diabetes mellitus and its residuals was assigned (the day the claim to reopen service connection for diabetes mellitus was received by VA).  

The effective dates for the grant of service connection for bilateral diabetic retinopathy and erectile dysfunction were originally made effective June 5, 2006 (as opposed to December 5, 2006) in what appears to be a typographical error.  See May 2016 rating decision.  In a November 2016 rating decision, clear and unmistakable error was found in the assignment of the June 2006 effective date for bilateral diabetic retinopathy and erectile dysfunction.  An effective date of December 5, 2006 (the date the claim to reopen service connection for diabetes mellitus was received by VA - of which the retinopathy and erectile dysfunction are residuals) was assigned.  The November 2016 rating decision also granted a 10 percent initial disability rating for diabetic retinopathy effective December 5, 2006. 

As noted above, in July 2014 and May 2016, the Board remanded the issue of a TDIU for additional development.  As discussed in detail below, the Board is granting a TDIU for the appeal period from December 5, 2006 to March 18, 2008.  For the period from March 18, 2008, pursuant to a February 2017 rating decision, the Veteran was awarded a 100 percent combined disability rating.  The Board finds, as discussed below, that the issue of a TDIU from March 18, 2008 is rendered moot by the grant of a 100 percent combined disability rating.  As such, the Board finds that any discussion with regard to compliance with the Board's remand instructions is also rendered moot.     

Finally, the Veteran has referenced wanting a 100 percent disability "back to 2000."  The issues of earlier effective dates prior to December 5, 2006 for service connection for diabetes mellitus, bilateral upper and lower extremity peripheral neuropathy, bilateral diabetic retinopathy, and erectile dysfunction and SMC based on loss of use of a creative organ have been perfected.  The Board has considered whether an earlier effective date is warranted for any of these disabilities.  

With respect to the issue of a TDIU currently on appeal, "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Accordingly, as TDIU is part and parcel of the December 2006 claim to reopen service connection, the period on appeal extends to the date VA received such claim, i.e., December 5, 2006.  See also Roberson v. Principi,		 251 F.3d 1378 (Fed. Cir. 2001) (a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised).

As discussed below, the Board finds that an effective date prior to December 5, 2006 is not warranted with respect to any of the earlier effective date issues on appeal.  Service connection has not been established for any disabilities prior to December 5, 2006.  As such, the appropriate appeal period for the issue of a TDIU runs from December 5, 2006 to present.

In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Milwaukee, Wisconsin (Travel Board hearing).  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  In an April 2017 written statement, before a Board decision was issued, the Veteran expressed the desire to withdraw the appeal with respect to the issues of whether a timely notice of disagreement was received with regard to an initial disability rating in excess of 30 percent for major depressive disorder, whether a timely notice of disagreement was received with regard to an initial disability rating in excess of 20 percent for chronic cervical strain and degenerative arthritis, an initial disability rating in excess of 10 percent for bilateral diabetic retinopathy, an initial disability rating in excess of 20 percent for right lower extremity diabetic peripheral neuropathy, an initial disability rating in excess of 20 percent of left lower extremity diabetic peripheral neuropathy, and an initial compensable disability rating for erectile dysfunction. 

2.  An unappealed February 2002 rating decision denied service connection for diabetes mellitus. 

3.  The Veteran filed a claim to reopen service connection for diabetes mellitus that was received by VA on December 5, 2006.  

4.  A May 2016 rating decision, pursuant to a May 2016 Board decision, implemented the grant of service connection for diabetes mellitus type 1, and granted service connection for bilateral upper and lower extremity peripheral neuropathy, bilateral diabetic retinopathy, and erectile dysfunction, and granted special monthly compensation based on loss of use of a creative organ as residuals of the service-connected diabetes mellitus, all effective December 5, 2006.

5.  No claim to reopen service connection for diabetes mellitus was received after the February 2002 rating decision and prior to December 5, 2006.   

6.  For the appeal period from December 5, 2006 to March 18, 2008, the Veteran has been in receipt of a combined rating of at least 60 percent from disabilities resulting from a common etiology.  

7.  For the appeal period from December 5, 2006 to March 18, 2008, the service-connected disabilities prevented the Veteran from obtaining or retaining substantially gainful employment.

8.  For the appeal period from March 18, 2008, the Veteran is in receipt of a 100 percent combined disability rating based on multiple service-connected disabilities.

9.  For the appeal period from March 18, 2008, the Veteran is not in receipt of a 100 percent disability rating for any one service-connected disability.

10.  For the appeal period from March 18, 2008, TDIU cannot be granted separately based on a single service-connected disability. 


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the substantive appeal as to the issue of whether a timely notice of disagreement was received with regard to an initial disability rating in excess of 30 percent for major depressive disorder are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for the withdrawal of the substantive appeal as to the issue of whether a timely notice of disagreement was received with regard to an initial disability rating in excess of 20 percent for chronic cervical strain and degenerative arthritis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 10 percent for bilateral diabetic retinopathy are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

4.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 20 percent for right lower extremity diabetic peripheral neuropathy are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.		 § 20.204 (2017).

5.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial disability rating in excess of 20 percent for left lower extremity diabetic peripheral neuropathy are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R.		 § 20.204 (2017).

6.  The criteria for the withdrawal of the substantive appeal as to the issue of an initial compensable disability rating for erectile dysfunction are met.  38 U.S.C.A.	 § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

7.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for diabetes mellitus type 1 have not been met.  38 U.S.C.A.	 §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2017).

8.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for right upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2017).

9.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for left upper extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2017).

10.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for right lower extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2017).

11.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for left lower extremity diabetic peripheral neuropathy have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2017).

12.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for bilateral diabetic retinopathy have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2017).

13.  The criteria for an effective date prior to December 5, 2006 for the award of service connection for erectile dysfunction have not been met.  38 U.S.C.A.		 §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2017).

14.  The criteria for an effective date prior to December 5, 2006 for the award of special monthly compensation based on loss of use of a creative organ have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2014 and 2017).

15. Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU, from December 5, 2006 to March 18, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).

16.  For the appeal period from March 18, 2008, the claim for a TDIU has been rendered moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2017); Bradley v. Peake, 22 Vet. App. 280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2017).  As the withdrawn issues are decided as a matter of law, no discussion of the duties to notify and assist is required.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994); Mason v. Principi, 16 Vet. App. 129 (2002).  

With respect to the appeal for earlier effective dates for the service connection and SMC issues, decided herein, resolution of these issues turns on the law as applied to the undisputed facts regarding the date of receipt of claim and date entitlement arose.  As these issues turn on a matter of law, further assistance, such as the further procurement of records, would not assist the Veteran with the appealed effective date issues.  As such, no further notice or development under the VCAA is warranted with respect to these issues.  See Mason, 16 Vet. App. at 132. 

With respect to the issue of a TDIU, decided herein, the Board is granting a TDIU for the appeal period from December 5, 2006 to March 18, 2008.  As such, no further discussion regarding VCAA notice or assistance duties is required for this part of the appeal period.  

For the appeal period from March 18, 2008, in this case, the Veteran is not in receipt of a less than 100 percent schedular disability rating for any one service-connected disability upon which a TDIU is granted.  Rather the 100 percent schedular disability rating assigned from March 18, 2008 is based on the combined ratings of multiple service-connected disabilities.  As discussed below, the Veteran has not contended, and the evidence of record does not reflect that any single service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.  Rather the Veteran has specifically contended that multiple service-connected disabilities render him unable to work through the appeal period.  Further, the evidence of record conveys that the Veteran is unable to work after March 2008 due to a combination of service-connected disabilities and does not otherwise reflect that any single disability prevents the Veteran from substantially gainful employment.  To award a TDIU rating for the period since March 18, 2008 (when the 100 percent combined disability rating began) would result in duplicative counting of disabilities.  38 C.F.R. § 4.14 (2017).  

In such cases where the law is dispositive, the claim must be denied due to a lack of legal merit.  Sabonis, 6 Vet. App. at 430.  As such, review of VA's duty to notify and assist is not necessary on the appealed issue of entitlement to TDIU from March 18, 2008 because the claim cannot be substantiated as there is no legal basis for the claim.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason, supra; see also VAOPGCPREC 5-2004.  

Withdrawal of Timeliness of Notice of Disagreement and Initial Rating Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing or on record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

In April 2017, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating he was withdrawing the appeal with respect to the issues of whether a timely notice of disagreement was received with regard to an initial disability rating in excess of 30 percent for major depressive disorder, whether a timely notice of disagreement was received with regard to an initial disability rating in excess of 20 percent for chronic cervical strain and degenerative arthritis, an initial disability rating in excess of 10 percent for bilateral diabetic retinopathy, an initial disability rating in excess of 20 percent for right lower extremity peripheral neuropathy, an initial disability rating in excess of 20 percent of left lower extremity peripheral neuropathy, and an initial compensable disability rating for erectile dysfunction.  There remain no allegations of errors of fact or law for appellate consideration with respect to these withdrawn issues.  Accordingly, given this action, the Board does not have jurisdiction to review the appeal further with respect to these issues and they will be dismissed.    

Earlier Effective Dates for Service Connection and SMC Issues 

An award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, except as specifically provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

For claims received prior to March 24, 2015, as pertinent to this case, a "claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R.         §§ 3.1(p), 3.155(a) (2014); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) (2014) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014 and 2017). 

The Veteran asserts that the RO should have assigned an earlier effective date than December 5, 2006 for the award of service connection for diabetes mellitus type I, bilateral upper and lower extremity diabetic peripheral neuropathy, bilateral diabetic retinopathy, and erectile dysfunction and SMC based on loss of use of a creative organ.  Specifically, the Veteran contends that service connection should be granted back to July 7, 2000 (the date the Veteran contends he originally filed a service connection claim).  See June 2016 notice of disagreement.  In an August 2016 written statement, the Veteran claimed that he originally filed a claim in 2000 and submitted July 2000 correspondence purporting to show the same.  The Veteran contends that the RO "willfully violated [his] due process." 

The Veteran submitted an original claim for service connection for diabetes mellitus that was received by VA on November 2000.  This claim was denied by the RO in a February 2002 rating decision.  The Veteran did not initiate an appeal of the decision or submit any new and material evidence with respect to this claim within the applicable one-year period; therefore, the February 2002 rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.303, 20.1103 (2017).

The Veteran submitted a claim to reopen service connection for diabetes mellitus that was received by VA on December 5, 2006.  The claim was granted, pursuant to a May 2016 Board decision, in a May 2016 rating decision, which granted service connection for diabetes mellitus type 1, bilateral upper and lower extremity peripheral neuropathy, bilateral diabetic retinopathy, and erectile dysfunction as well as SMC based on loss of use of a creative organ.  The grant of service connection for these disabilities as well as SMC (associated with the erectile dysfunction) were made effective December 5, 2006.  

The effective dates for the grant of service connection for bilateral diabetic retinopathy and erectile dysfunction were originally made effective June 5, 2006 (as opposed to December 5, 2006) in what appears to be a typographical error.  See May 2016 rating decision.  There is no evidence or correspondence received from the Veteran in June 2006 that could be construed as a claim for eye and erectile dysfunction disorders.  In a November 2016 rating decision, clear and unmistakable error (CUE) was found in the assignment of the June 2006 effective date for bilateral diabetic retinopathy and erectile dysfunction.  An effective date of December 5, 2006 (the date the claim to reopen service connection for diabetes mellitus was received by VA - of which the retinopathy and erectile dysfunction are residuals) was assigned.  

Initially, with respect to the contention service connection should be granted back to July 2000 because that was when a claim was first filed, the July 2000 letter that the Veteran has repeatedly referenced and submitted is correspondence from a VA Medical Center (VAMC) about enrollment in the VA healthcare system and does not relate to a claim for compensation benefits. 

The Board finds that there was no correspondence received by VA after the February 2002 rating decision and prior to December 5, 2006 that can be construed as a claim to reopen service connection for diabetes mellitus or any of its residuals.  The earliest evidence of any kind associated with the act or intention of filing a claim to reopen service connection for diabetes mellitus is the December 5, 2006 written statement.  

To the extent that VA and private treatment records note treatment for diabetes mellitus and its residuals prior to the December 2006 claim, the Board finds that these treatment records cannot be considered an informal claim to reopen service connection because they do not reflect intent on the part of the Veteran to apply for VA benefits.  An informal claim must identify the benefit sought; the mere reference in treatment (medical) records to a disability is not a claim, particularly in light that the benefit sought was not identified.  See 38 C.F.R.	§ 3.155 (2014); see also Dunson v. Brown, 4 Vet. App. 327, 330 (1993) (an informal claim must identify the benefit sought); Ellington v. Nicholson, 22 Vet. App. 141 (2007) (in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits).  As such, there is no evidence in the record to establish a date of claim earlier than the date VA received the claim to reopen.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  In this case, the evidence shows that the Veteran separated from active service in March 1972, did not file a claim for service connection for diabetes mellitus or any residuals within one year of separation, first filed the claim for service connection for diabetes mellitus in November 2000 (which was denied and the Veteran did not initiate an appeal), filed a claim to reopen service connection on December 5, 2006, and an effective date of December 5, 2006 for the grant of service connection for diabetes mellitus type I, bilateral upper and lower extremity diabetic peripheral neuropathy, bilateral diabetic retinopathy, and erectile dysfunction and SMC based on loss of use of a creative organ was assigned.  

On these facts, because the earliest effective date legally possible has been assigned, and no effective date for the award of service connection earlier than December 5, 2006 is assignable, the appeal for an earlier effective date is without legal merit and must be denied.  See Sabonis at 430.  For these reasons, the Board finds that an effective date prior to December 5, 2006 for the award of service connection for diabetes mellitus type I, bilateral upper and lower extremity diabetic peripheral neuropathy, bilateral diabetic retinopathy, and erectile dysfunction and special monthly compensation based on loss of use of a creative organ is not warranted.

TDIU

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
  
A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

For the appeal period from December 5, 2006 to March 18, 2008, the Veteran was in receipt of a combined rating of at least 60 percent from disabilities resulting from a common etiology, in this case the service-connected diabetes mellitus.  From December 5, 2006 to March 18, 2008, service connection was established for right upper extremity diabetic peripheral neuropathy rated as 30 percent disabling, diabetes mellitus type 1 with erectile dysfunction, recurrent ulcers, and right hallux valgus rated as 20 percent disabling, left upper and right and left lower extremity diabetic peripheral neuropathy each rated as 20 percent disabling, and bilateral diabetic retinopathy rated as 10 percent disabling.  These disabilities all stem from a common etiology because service connection has been established for diabetes mellitus type 1 and its residuals as caused by an in-service case of rubella.  See generally May 2016 Board decision.  These disabilities from a common etiology result in a combined disability rating of 70 percent.  See 38 C.F.R. § 4.25 (2017).  

Service connection has also been established for multiple other disabilities and the Veteran has an overall combined disability rating of 90 percent for the appeal period from December 5, 2006 to March 18, 2008.  For the appeal period from March 18, 2008, the Veteran has an overall combined disability rating of 100 percent based on multiple service-connected disabilities.      

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2017).

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

The Veteran contends that he is prevented from obtaining and maintaining substantially gainful employment due to service-connected disabilities.  Throughout the course of the appeal, the Veteran has consistently reported that he is unemployed and that the service-connected disabilities prevent him from working.  

In a January 2007 written statement, the Veteran contended that health problems associated with severe depression and diabetes have rendered him unemployable.  The Veteran reports that he was terminated from work as a stockbroker because he was diabetic and had low production due to frequent illnesses.  In a July 2007 written statement, the Veteran contended that complications of diabetes have affected his body, eyes, and nervous system, and that those diabetic complications as well as impairments caused by neck and left knee injuries have left him unemployable and uninsurable.   

In a December 2009 substantive appeal (on VA Form 9), the Veteran contended that he lost his job in the late 1980s because of (service-connected) knee, back and neck disabilities and diabetes mellitus as well as because of a (non-service-connected) mouth disorder.  At the April 2014 Board hearing, the Veteran testified that the pain from the service-connected back, neck, and left knee disabilities preclude even sedentary-type employment.  The Veteran testified that the back, neck, and knee disabilities, along with depression and diabetes, preclude him from employment.  

For the Period from December 5, 2006 to March 18, 2008

The Board finds that the evidence is at least in equipoise as to whether the service-connected disabilities rendered the Veteran unable to secure (obtain) or follow (maintain) substantially gainful employment for the appeal period from December 5, 2006 to March 18, 2008. 

For the appeal period from December 5, 2006 to March 18, 2008, the Veteran was in receipt of service connection for right upper extremity diabetic peripheral neuropathy rated as 30 percent disabling, major depressive disorder rated as 30 percent disabling, chronic thoracic and lumbar back strain and degenerative arthritis rated as 20 percent disabling, chronic cervical strain and degenerative arthritis rated as 20 percent disabling, diabetes mellitus type 1 with erectile dysfunction, recurrent ulcers, and right hallux valgus rated as 20 percent disabling, left upper extremity diabetic peripheral neuropathy rated as 20 percent disabling, right lower extremity diabetic peripheral neuropathy rated as 20 percent disabling, left lower extremity diabetic peripheral neuropathy rated as 20 percent disabling, left knee instability rated as 10 percent disabling, left knee chronic strain and degenerative changes with history of medical meniscus tear rated as 10 percent disabling, and bilateral diabetic retinopathy rated as 10 percent disabling.  (The Veteran is in receipt of service connection for additional disabilities effective after March 18, 2008 that are not relevant to this part of the appeal period.)   

There is conflicting evidence of whether the Veteran has been unemployed throughout the relevant appeal period.  While not binding on VA, the Social Security Administration (SSA) has previously found that the Veteran was disabled.  The records supporting this determination have been destroyed and are unavailable for review.  In an October 2007 application for increased compensation based on unemployability (on VA Form 21-8940), the Veteran reported that he last worked in 1990.  At April 2008 and September 2010 VA examinations, the Veteran reported that he was currently unemployed due to service-connected disabilities.   

A March 2008 VA examination report notes that the Veteran is unemployable based on physical health problems that made him uninsurable.  An April 2008 VA examination reports notes that he Veteran reported problems with the service-connected neck, lumbar spine, and knees that have affected the ability to work.  A September 2010 VA examination report notes that the Veteran previously performed primarily sedentary work as an investment expert, but reported being terminated due to frequent absences and chronic pain problems.

Conversely, May 2008 to July 2010 VA treatment records note that the Veteran reported being very active on his feet running a business.  This is in contrast to the Veteran's statements shortly afterwards at a September 2010 VA examination at which the Veteran reported being unemployed.  Internet evidence has also been associated with the claims file reflecting statements on the Veteran's business website of a customer meeting the Veteran at a Food Show in the summer of 2014 at which time the Veteran stated he was the owner of a restaurant.  The customer stated that they stopped by the business where the Veteran gave them a free sample.  

From the financial documents submitted by the Veteran and his spouse, it appears that the Veteran's spouse owns the reported business.  As relevant to the appeal period from December 2006 to March 2008, the Veteran submitted joint tax returns for years 2006, 2007, and 2008 reflecting income of his spouse's salary (confirmed on W-2s submitted by the Veteran) and unemployment compensation benefits.  A June 2016 letter from the accountant for the business indicates that the business has been in existence since 1991, the only owner is the Veteran's spouse, and the Veteran has no ownership interest in the corporation.  Further, in a December 2016 written statement, the Veteran's spouse indicated that the Veteran last worked at the family business in 2000 and that it was a protected environment with the Veteran being able to come and go as often as needed.  

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's employment during the period on appeal from December 5, 2008 to March 18, 2008 was in a protected and sheltered environment in a family business constituting marginal, and not substantially gainful, employment.  The tax documents submitted by the Veteran reflect no income attributed to him other than unemployable compensation.  The Veteran and his spouse have both reported that any work at the family business is sheltered with the Veteran being allowed to come and go as needed.  

Further, while dated outside of the relevant appeal period, the service-connected disabilities have been rated at the same levels through the appeal period from 2006 (indicating consistent levels of disability), and the Board finds that the functional impairments detailed in September and October 2014 VA examination reports provide some evidence as to whether the service-connected disabilities precluded employment from 2006 to 2008.  A September 2014 VA examination report notes that the service-connected diabetes mellitus would limit the Veteran to non-laborious, sedentary-type work, with no professional driving or operating of machinery.  October 2014 VA examination reports note that all physical labor (including light, medium, and heavy work) is limited based on the service-connected low back and left knee disabilities with painful motion limiting prolonged standing, ambulation, bending, and lifting.  October 2014 VA examination reports further note that all employment is limited because of the service-connected cervical spine strain with degenerative disease, including sedentary employment because prolonged sitting and use of upper extremities would aggravate the cervical spine disability and physical labor because lifting was limited by the cervical spine disability.     

The Board finds that the service-connected disabilities, taken together, preclude employment within the physical and mental capabilities of the Veteran.  The Board finds that the impairment associated with the service-connected disabilities would also preclude many types of employment, including both physical and sedentary office work, outside of the sheltered employment of the family business. 

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore,	 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 38 C.F.R.  § 4.16.  The test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the claimant.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities render the Veteran essentially unemployable, regardless of occupation, outside a sheltered work environment; therefore, the Board finds that, for the period from December 5, 2006 to March 18, 2008, TDIU is warranted under 38 C.F.R. § 4.16(a).  38 U.S.C.A.	 § 5107(b); 38 C.F.R. § 3.102.

From March 18, 2008

Next, for the period from March 18, 2008 forward, pursuant to a February 2017 rating decision, the Veteran was awarded a 100 percent combined disability rating.  The Veteran is not in receipt of a 100 percent disability rating for any one service-connected disability.  

VA's duty to maximize benefits requires it to assess all of a claimant's service-connected disabilities to determine whether any combination of the disabilities establishes eligibility for SMC under 38 U.S.C.A. § 1114(s) (West 2014).  See Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In Bradley, 22 Vet. App. 280, the U.S. Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 1114(s) permits a TDIU rating based on a single disability to satisfy the statutory requirement of a "total" rating.  When a veteran is awarded TDIU based on a single disability and receives schedular disability ratings for other conditions, SMC based on the statutory housebound criteria may be awarded so long as the same disability is not counted twice, i.e., as a basis for TDIU and as a separate disability rated 60 percent or more disabling.  See 75 Fed. Reg. 11,229, 11,230, Summary of Precedent Opinions of the VA General Counsel (March 10, 2010) (withdrawing VAOPGCPREC 6-1999 in light of Bradley, 22 Vet. App. at 280).      

A veteran with a 100 percent schedular disability rating for a single service-connected disability could also obtain a TDIU on a single separate disability (though not on multiple service-connected disabilities), in order to meet the SMC requirements (100 percent rating plus 60 percent rating).  A TDIU could meet the SMC requirements by either: a) increasing a single disability rating of less than 60 percent to at least 60 percent (in a case where a separate 100 percent rating is already established), or b) increasing a single disability that is less than 100 percent to a "total" (100 percent) rating, in a case where there is already established a combination of other ratings that meet the separate 60 percent rating requirement for SMC.  See Buie at 249-50.

The instant matter is distinguishable from both Bradley and Buie.  Under the unique facts of Bradley, SMC was available where a veteran had been granted TDIU based on a "less than total" 70 percent rating for only one disability, and had subsequently obtained service connection for multiple orthopedic disabilities that combined to 60 percent.  Under those circumstances, there was no "duplicate counting of disabilities."  Bradley at 293.  This case is distinguishable from Bradley because, here, the Veteran is not in receipt of a less than 100 percent schedular disability rating for any one service-connected disability upon which a TDIU is granted.  Rather the 100 percent schedular disability rating assigned from March 18, 2008 is based on the combined ratings of multiple service-connected disabilities.

Concerning both Bradley and Buie, in this case, the Veteran has not contended, and the evidence of record does not reflect, that any single service-connected disability has rendered him unable to secure or follow a substantially gainful occupation.  The Veteran is currently service connected for multiple disabilities, specifically for bilateral lower extremity peripheral vascular disease, bilateral upper and lower extremity diabetic peripheral neuropathy, chronic thoracic and lumbar back strain and degenerative arthritis, chronic cervical strain and degenerative arthritis, diabetes mellitus type 1 with erectile dysfunction, recurrent ulcers, and right hallux valgus, osteomyelitis, left knee chronic strain, degenerative joint disease, and instability with history of medical meniscus tear, bilateral diabetic retinopathy, right and left foot hammer toes, and tinnitus.  

Multiple VA examination reports convey that the Veteran was unable to work after March 2008 due to a combination of all of these disabilities.  As noted above, a September 2014 VA examination report notes that the service-connected diabetes mellitus would limit the Veteran to non-laborious, sedentary-type work, with no professional driving or operating of machinery.  October 2014 VA examination reports note that all physical labor is limited based on the service-connected low back and left knee disorders.  October 2014 VA examination reports further note that all employment is limited because of the service-connected cervical spine strain with degenerative disease, including sedentary employment and physical labor.

Further, the Veteran has not contended and the evidence of record does not otherwise reflect that any single disability prevents the Veteran from substantially gainful employment.  Rather the Veteran has specifically contended that he is unemployable because of the service-connected back, neck, and left knee disorders, depression, tinnitus, and nerve damage (related to diabetes mellitus).  See e.g., February 2015 written statement.  In a December 2016 application for increased compensation based on unemployability (on a VA Form 21-8940), the Veteran reported being unemployable due to all service-connected disabilities except for tinnitus.  See also June 2016 application for increased compensation based on unemployability (on a VA Form 21-8940).

To award a TDIU rating for the period since March 18, 2008 (when the 100 percent combined disability rating began) would result in duplicate counting of disabilities.  38 C.F.R. § 4.14 (2017).  As neither Bradley nor Buie is applicable, the question of entitlement to a TDIU from March 18, 2008 forward has been rendered moot.  Sabonis, supra.


ORDER

The appeal for whether a timely notice of disagreement was received with regard to an initial disability rating in excess of 30 percent for major depressive disorder, having been withdrawn, is dismissed.

The appeal for whether a timely notice of disagreement was received with regard to an initial disability rating in excess of 20 percent for chronic cervical strain and degenerative arthritis, having been withdrawn, is dismissed.

The appeal for an initial disability rating in excess of 10 percent for bilateral diabetic retinopathy, having been withdrawn, is dismissed.

The appeal for an initial disability rating in excess of 20 percent for right lower extremity diabetic peripheral neuropathy, having been withdrawn, is dismissed.

The appeal for an initial disability rating in excess of 20 percent for left lower extremity diabetic peripheral neuropathy, having been withdrawn, is dismissed.

The appeal for an initial compensable disability rating for erectile dysfunction, having been withdrawn, is dismissed.

An effective date prior to December 5, 2006 for service connection for diabetes mellitus type 1 is denied. 

An effective date prior to December 5, 2006 for service connection for right upper extremity diabetic peripheral neuropathy is denied. 

An effective date prior to December 5, 2006 for service connection for left upper extremity diabetic peripheral neuropathy is denied. 

An effective date prior to December 5, 2006 for service connection for right lower extremity diabetic peripheral neuropathy is denied. 

An effective date prior to December 5, 2006 for service connection for left lower extremity diabetic peripheral neuropathy is denied. 

An effective date prior to December 5, 2006 for service connection for bilateral diabetic retinopathy is denied. 

An effective date prior to December 5, 2006 for service connection for erectile dysfunction is denied. 

An effective date prior to December 5, 2006 for special monthly compensation based on loss of use of a creative organ is denied. 

A TDIU for the period from December 5, 2006 to March 18, 2008 is granted.

The appeal for a TDIU for the period from March 18, 2008, having been rendered moot, is dismissed. 





____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


